    19-10971-dsj       Doc 7      Filed 04/01/19       Entered 04/01/19 15:35:43               Main Document
                                                     Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                ) Chapter 11
In re:
                                                                )
                                                                )
SIZMEK INC., et al., 1                                            Case No. 19-10971 (SMB)
                                                                )
                                                                )
                            Debtors.                              (Joint Administration Requested)
                                                                )

                  MOTION FOR ADMISSION TO PRACTICE, PRO HAC VICE

          I, David A. Fidler, Esq., request admission, pro hac vice, before the Honorable Stuart M.

Bernstein, to represent Cerberus Business Finance, LLC in the above-referenced cases.

          I certify that I am a member in good standing of the bar in the State of California.

          I have submitted the filing fee of $200.00 with this motion for pro hac vice admission.

Dated: April 1, 2019
       Los Angeles, California                               /s/ David A. Fidler
                                                             David A. Fidler (CA Bar No. 195648)
                                                             KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                             1999 Avenue of the Stars, 39th Floor
                                                             Los Angeles, CA 90067
                                                             Telephone:     (310) 407-4000
                                                             Facsimile:     (310) 407-9090
                                                             Email:         dfidler@ktbslaw.com

                                                             Counsel to Cerberus Business Finance, LLC




1
      The Debtors, as herein after defined in these chapter 11 cases, along with the last four digits of each Debtor’s
      federal tax identification number, include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319);
      Sizmek Technologies, Inc. (6402); Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One
      Solutions, Inc. (8106); and X Plus Two Solutions, LLC (4914). The location of the Debtors’ service address for
      purposes of these chapter 11 cases is: 401 Park Avenue South, Fifth Floor, New York, NY 10016.
